[Cite as State v. Wolf, 2020-Ohio-516.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                  :
                                                :
          Plaintiff-Appellee                    :   Appellate Case Nos. 28546, 28547,
                                                :   28548
 v.                                             :
                                                :   Trial Court Case Nos. 2019-CR-
 CHRISTOPHER JOHN WOLF                          :   1296/2, 2019-CR-1979/1, 2019-CR-
                                                :   2871
          Defendant-Appellant                   :
                                                :   (Criminal Appeal from
                                                    Common Pleas Court)

                                          ...........

                                          OPINION

                           Rendered on the 14th day of February, 2020.

                                          ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

JOHN S. PINARD, Atty. Reg. No. 0085567, 120 West Second Street, Suite 603, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                          .............



WELBAUM, J.
                                                                                         -2-


       {¶ 1} Defendant-Appellant, Christopher John Wolf appeals from his convictions for

forgery and theft. On November 6, 2019, Wolf’s appellate counsel filed a brief under the

authority of Anders v. California, 386 U.S. 738, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967),

indicating there are no issues with arguable merit to present on appeal. On November 12,

2019, we notified Wolf that his appellate counsel found no meritorious claim for review

and granted him 60 days to file a pro se brief assigning any errors. Wolf, however, did

not file a pro se brief.

       {¶ 2} After conducting an independent review of the entire record as required by

Anders, including the presentence investigation report, we find no potentially meritorious

issues for Wolf to advance on appeal. Accordingly, the judgment of the trial court will be

affirmed.

                       Pertinent Facts and Course of Proceedings

       {¶ 3} On July 19, 2019, Wolf was indicted in Montgomery C.P. No. 2019-CR-

1979/1 for forgery, receiving stolen property and theft. On July 22, 2019, he was indicted

in Montgomery C.P. No. 2019-CR-1296/2 for two counts of theft. On September 10, 2019,

Wolf was charged by bill of information for theft in Montgomery C.P. No. 2019-CR-2871.

All counts in these cases were felonies of the fifth degree.

       {¶ 4} Also on September 10, 2019, Wolf agreed to a plea agreement whereby he

pled guilty to the following: theft and forgery (uttering) in Case No. 2019-CR-1979/1; one

count of theft (elderly/disabled person-without consent) in Case No. 2019-CR-01296/2;

and theft (elderly/disabled person-without consent) in Case No. 2019-CR-2871, all

felonies of the fifth degree. Other counts were dismissed.

       {¶ 5} At Wolf’s plea hearing, the trial court fully complied with the requirements of
                                                                                          -3-


Crim.R. 11(C)(2) for accepting pleas. The Court ordered a presentence investigation

report (PSI). Sentencing was held on September 24, 2019.

       {¶ 6} After adhering to all requirements of law, the trial court sentenced Wolf in all

three cases. In Case No. 2019-CR-1979/1, the Court ordered Wolf to serve 12 months in

prison for theft and 12 months in prison for forgery, to be served concurrently but

consecutively to the 12-month prison sentence imposed for theft in Case No. 2019-CR-

1296/2. When imposing the consecutive sentences, the Court made the necessary

findings and included the findings in its judgment entry. In Case No. 2019-CR-2871, the

Court also imposed a 12-month sentence and ordered it to be served concurrently with

the other cases. The aggregate sentence was 24 months in prison.

       {¶ 7} The Court granted Wolf 64 days of jail time credit and ordered Wolf to pay

restitution and court costs after considering Wolf’s present and future ability to pay.

Thereafter, Wolf filed a timely notice of appeal.

                              Discussion and Conclusion

       {¶ 8} In an Anders review, we are required to decide “after a full examination of all

the proceedings,” whether an appeal is “wholly frivolous.” Anders, 386 U.S. at 744, 87
S. Ct. 1396, 18 L. Ed. 2d 493. See also Penson v. Ohio, 488 U.S. 75, 84-85, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988). Issues are not frivolous simply because the State “can be

expected to present a strong argument in reply.” State v. Pullen, 2d Dist. Montgomery

No. 19232, 2002-Ohio-6788, ¶ 4. Instead, an issue lacks arguable merit “if on the facts

and law involved, no responsible contention can be made that it offers a basis for

reversal.” Id.

       {¶ 9} After conducting an independent review of the record pursuant to Anders, we
                                                                                        -4-


agree with Wolf’s appellate counsel that, based on the facts and relevant law, there are

no issues with arguable merit to present on appeal.

      {¶ 10} At sentencing, the trial court considered the nature of the offenses and the

results of the presentence investigation, which included an extremely extensive criminal

record. As indicated earlier, the trial court made all of the necessary findings supporting

the imposition of consecutive sentences at the hearing and in the corresponding

sentencing entry.

      {¶ 11} For the foregoing reasons, we find that the potential issues raised by

appellate counsel have no arguable merit. After conducting an independent review of

the record as required by Anders, we also find no issues with arguable merit for Wolf to

advance on appeal. Accordingly, the judgment of the trial court is affirmed.



                                     .............



FROELICH, J. and HALL, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
John S. Pinard
Christopher John Wolf
Hon. Mary Lynn Wiseman